Citation Nr: 1541934	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 24, 2010; to a rating in excess of 30 percent for the period from September 24, 2010, to March 21, 2011; and in excess of 50 percent for the period from March 22, 2011, to June 16, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from November 1964 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the VA RO in Nashville, Tennessee.  In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in May 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in a January 2013 rating decision, the Veteran was granted a maximum 100 percent rating for his PTSD, effective June 17, 2011.  Therefore, the Board has limited its consideration accordingly.


FINDINGS OF FACT

1.  Prior to September 25, 2007, the occupational and social impairment from PTSD more nearly approximated mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  Beginning September 25, 2007, the occupational and social impairment resulting from PTSD more nearly approximates total. 

3.  Prior to September 25, 2007, the Veteran's combined disability rating was 10 percent.  

4.  Prior to September 25, 2007, the Veteran's service-connected PTSD did not render him unable to obtain and maintain gainful employment and there was no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU consideration pursuant to 38 C.F.R. § 4.16(b).  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met for the period beginning September 25, 2007; the criteria for a rating greater than 10 percent for PTSD prior to September 25, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have not been met for the period prior to September 25, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  The claim for a TDIU for the period beginning September 25, 2007 is moot.  Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 (1994).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in June 2007 and June 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2007 and June 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

PTSD Disability Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 10 percent rating is warranted for a mental disorder when there is occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  (2015).   

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Burden of Proof

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Evaluation of PTSD

The Veteran asserts that he should have a higher rating for PTSD because his social and occupational functioning is worse than contemplated by the currently assigned ratings.

At a May 2004 VA examination, the Veteran reported that he experienced regular nightmares and insomnia.  He reported that he had significant difficulty being in crowded environments and that he kept guns all over his house in an effort to ensure that he was not caught by surprise by anything or anyone.  The Veteran reported that he had difficulty with his temper, that he was irritable, and that he had angry outbursts.  The Veteran reported difficulty sleeping, in that he had trouble falling and staying asleep.  He also reported decreased interest and occasional crying spells.  The Veteran reported feelings of detachment and estrangement from others as a result of his PTSD.  He reported that he avoided people, places, and things that reminded him of his traumatic in-service experiences.   

Upon mental status examination, the Veteran was alert and oriented in all spheres.  He maintained good eye contact and his behavior was within normal limits.  The Veteran was occasionally tearful when he spoke about the passing of his late wife.  His speech was of normal rate and volume and was coherent.  The Veteran's mood was neutral and he had full range of affect.  There was no evidence of hallucinations, delusions, or ideas of reference.  The Veteran was not suicidal or homicidal during the examination.  The Veteran's memory was good and he had no obvious memory blocks.  Judgment and insight were both fair.  A review of manic symptoms was unremarkable; however, there were some depressive symptoms present.  The examiner diagnosed PTSD and assigned a Global Assessment of Functioning scale score (GAF) of 70.       

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

At a September 2010 VA examination, the Veteran reported that he was widowed, but had since been involved in an eight year relationship which had ended the prior year.  He reported that the relationship ended because his partner got "fed up with his craziness, short temper, and wanting to be by himself and not with her."  He reported that he currently lived alone and while he had three children, he only had contact with one of them.  The Veteran reported that he enjoyed spending time with his pets, but that he spent much of his time at home.  He reported that he only went out of his home to take his pets to the dog park, to go to the VA Medical Center for treatment, to buy groceries at the grocery store, and to get gas in his car.  He reported that other than those things, he would generally stay home.  The Veteran reported that he last worked three years prior and had stopped working as a result of a back injury.  He reported that prior to when he stopped working altogether, he had not missed work or had other problems with his job resulting from his mental health problems.  He reported that he had gotten along with his co-workers and "tolerated" his supervisor.  However, he did report that his co-workers had nicknamed him "crazy," but that he did not know why.  The Veteran reported that he was depressed most days and that while he was not suicidal, he did not care if he lived or died.  The Veteran denied experiencing panic attacks.  He reported that his level of interest in things was low most days, that he did not have a lot of energy, and that his motivation level was low.  The Veteran reported that he had difficulty sleeping and only got approximately 2-3 hours of sleep per night.  He reported that he was irritable and that he had gotten into an argument with a man at the dog park and had thoughts of killing the man.  He reported that he experienced road rage and that he found himself yelling at people despite his minimal contact with others.  He reported that he was independent with activities of daily living, but that he had problems with self-care and hygiene.  He reported that he only bathed when he remembered.  The Veteran reported that he had been experiencing frequent problems with memory for the last three years and that his son had purchased him a global position system (GPS) unit as he would forget where he was going otherwise.  The Veteran also reported that he experienced difficulty with attention and concentration.  The Veteran reported that he actively avoided thinking about his experiences in the Republic of Vietnam in addition to other activities that reminded him of his traumatic experiences.  The Veteran reported a markedly diminished interest in activities and reported that he felt detached and estranged from others.    

Upon mental status examination, the Veteran was casually dressed, but his hygiene was poor.  The Veteran was alert and oriented and his behavior was cooperative.  His psychomotor activity was within normal limits and his eye contact was good.  The Veteran's speech and tone were unremarkable and his communication was good.  His mood was depressed and his affect was congruent and appropriate.  The Veteran was occasionally tearful during the examination.  His thought processes and content were unremarkable and there were no signs of delusions or hallucinations.  The Veteran denied suicidal and homicidal ideations, plans, or intent.  There was no inappropriate behavior displayed during the examination.  
The examiner diagnosed PTSD and major depressive disorder and assigned a GAF of 50.  The examiner noted that the Veteran's depressive disorder was related to his PTSD and indicated that the Veteran's mental health problems had increased in severity since he stopped working as he now had more time to think about his traumatic experiences.  The examiner noted that the Veteran's symptoms were having a serious impact on his social and occupational functioning.  The examiner noted that the Veteran's depressed mood, difficulties with attention and concentration, and lack of interest would likely reduce his efficiency, productivity, and reliability in a job setting.  The examiner further noted that the Veteran was rather isolated and avoidant of people and his difficulties with managing anger would likely impact his ability to maintain work relationships.  The examiner also indicated that the Veteran's irritability and anger appeared to have contributed significantly to the break-up of an eight year relationship.  The examiner noted that the Veteran's mental health symptoms significantly reduced his motivation to engage with others socially.  

A review of the record shows that the Veteran receives regular mental health treatment at the VA Medical Center.  On September 25, 2007, the Veteran was seen at the VA Medical Center for mental health treatment counseling.  At that time, the Veteran reported that he had not received any mental health treatment in approximately two years.  He reported that he was constantly angry and annoyed and that he was at "his wit's end" and had come close to putting "a bullet in his head."  The Veteran also reported that he had recently had a business dealing with someone and when he did not like their attitude, he thought about killing them.  He reported that while he owned guns and thought about killing the man, he never actually made a threat to do so.  

On November 13, 2008, the Veteran was seen at the VA Medical Center for a neuropsychological consultation.  At that time, the Veteran reported that he had been experiencing significant problems with memory, in that he depended upon being reminded of appointments, birthdays, and other events.  He reported that his son had purchased him a GPS unit for his car, otherwise he forgot where he was going.  The Veteran reported that he last worked in April 2007.  He reported that he felt "pissed off" half the time and at times wondered if things were even worth it.  He reported that he constantly worried about terrorist attacks and was convinced the U.S. would be attacked again.  He reported that while at home, he was never further than five feet from a gun.  The Veteran denied any current suicidal thoughts or intent.  He reported that he experienced nightmares multiple times through the night and reported that as a result, he never felt rested.  He reported that he spent most of his time either attending school, at which he struggled with memory and concentration issues, or just watching television.  He reported that he spent most of his time in his house and had lost interest in doing things he used to enjoy, such as Native American craft projects.  He reported that while he was independent in basic and instrumental activities, he did not always feel the need to "get cleaned up."  

Upon mental status examination, the Veteran was alert and fully oriented, but was disheveled in appearance.  There were no abnormalities in speech.  His mood was depressed and angry and his affect was congruent with his mood.  The examiner noted that the Veteran had reported a severe level of depression, characterized by reports of feeling sad, blue, downhearted, dissatisfied with life, bored, helpless, worthless, and hopeless.  The examiner confirmed the diagnoses of PTSD and depression and noted that the Veteran had endorsed PTSD symptoms such as recurrent recollections, avoidant behavior, sleep impairment, and irritability; and that he had a severe level of depression.   The examiner indicated that inpatient treatment would likely be helpful to the Veteran, but given the Veteran's adamant refusal of such treatment, outpatient treatment options needed to be explored.   

In a March 2011 letter, the Veteran's mental health treatment provider indicated that he had been treating the Veteran since October 2010 and in that time, the Veteran had significant problems with depression.  The examiner noted that the Veteran routinely endorsed symptoms of recurrent recollections, nightmares, sleep impairment, avoidance, markedly diminished interest or participation in significant events, feelings of detachment and estrangement from others, restricted affect, irritability, angry outburst, difficulty concentrating, hypervigilance, depressed mood, anhedonia, insomnia, psychomotor agitation, loss of energy, feelings of worthlessness, diminished concentration, and indecisiveness.  The examiner noted that the Veteran's impairment was serious and effected his concentration, attention, memory, and motivation; and therefore, his occupational functioning.  
The Board finds that the Veteran is entitled to a 100 percent rating beginning September 25, 2007, the date where the Veteran first reported symptoms to his VA Medical Center mental health treatment provider indicating that his PTSD had significantly worsened since his last VA examination.  The Board finds that beginning September 25, 2007, the Veteran is considered to have total occupational and social impairment.  At that time, the Veteran began reporting significant anger issues and symptoms of depression.  At his November 2011 VA neuropsychological consultation, those symptoms were repeated and elaborated upon showing that the Veteran was experiencing significant difficulty with anger management and interacting with others.  Further, the Veteran was noted to have severe symptoms of depression and difficulty maintaining his personal hygiene.  While the Veteran was noted to be taking college courses at that time, there was an indication in the record that he was not successful as a result of his issues with attention and concentrations, issues which have since been attributed to his PTSD.  Further, the Veteran's rather significant symptoms were reiterated by the September 2010 VA examiner.  The VA examiner clearly identified that the Veteran had significant impairment in maintaining occupational and social relationships, and identified other symptoms which would render the Veteran unable to perform in an occupational environment.  Additionally, at the September 2010 VA examination, it was noted that he was unable to engage socially with others.  In fact, there is no evidence that he maintains meaningful relationships with anyone other than one of his three children.  Further, the September 2010 VA examiner assigned a GAF of 50, indicative of rather serious impairment.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate total occupational and social impairment beginning September 25, 2007, and a 100 percent rating is warranted from that date.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).     

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD beginning September 25, 2007.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating beginning September 25, 2007, even though all the specific symptoms listed for a 100 percent rating are not manifested.

Consideration has been given to assigning a higher rating prior to September 25, 2007.  However, the Board finds that the Veteran's occupational and social impairment was not shown to be worse than mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  In this regard, while the Veteran did report some irritability, hypervigilance, and sleep impairment at his May 2004 VA examination; there was no indication that the impairment caused by such was serious.  In fact, the Veteran reported that he was able to maintain relationships with his co-workers and even his supervisors and records show that he was involved in an eight year relationship with a woman.  Further, his memory was good and he had full range of affect.  Additionally, his mood was neutral at that time and there was no indication he experienced difficulty maintaining his hygiene.  His judgment and insight were fair and there was no indication that he had panic attacks or experienced suicidal or homicidal ideations, let alone plan or intent.  Additionally, the examiner assigned a GAF of 70 at that time, indicative of rather mild impairment and there was no indication that he sought regular mental health treatment at that time.  Further, there is no indication from the record that the Veteran has been consistently maintained on any psychotropic medication.  Therefore, the Board finds that a rating in excess of 10 percent for PTSD prior to September 25, 2007, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration prior to September 25, 2007.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization, or even regular outpatient mental health treatment, beyond that envisioned by the currently assigned rating.  While the Veteran has indicated that he has been unable to work, in part as a result of his PTSD, the issue of entitlement to TDIU has been addressed separately by the Board.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.

TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent scheduler rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In this case, the Veteran has been awarded entitlement to a 100 percent rating for PTSD beginning September 25, 2007.  A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his PTSD, render him unable to obtain and maintain gainful employment.  In fact, the Veteran has specifically alleged that his PTSD is a significant factor in his inability to work.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU beginning September 25, 2007, is moot as the Veteran is in receipt of a schedular 100 percent rating for his PTSD for that period.  

However, the Board will consider whether the Veteran is entitled to TDIU prior to September 25, 2007.  Prior to September 25, 2007, the Veteran was service-connected for PTSD, rated 10 percent disabling.  He was not service-connected for any other disability prior to September 25, 2007.  

Accordingly, the Veteran does not meet the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2015).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2015).

The evidence of record indicates that, prior to September 25, 2007, the Veteran did not report that he was unable to obtain and maintain gainful employment as a result of his service-connected PTSD.  The Board acknowledges the Veteran's June 2011 application for TDIU, in which he reported that he had last worked in 2005.  However, that information is inconsistent with the other evidence of record.  At his May 2004 VA examination, the Veteran specifically reported that, not only was he working, but he was able to maintain relationships with co-workers.  Also, at his September 2010 VA examination, the Veteran specifically reported that he had stopped working three years prior as a result of a back injury, putting his last date of employment in 2007.  There is no other evidence of record prior to the September 25, 2007, VA Medical Center treatment note indicating that the Veteran was unable to work as a result of service-connected disabilities.  Therefore, the Board finds the Veteran's June 2011 statement that he stopped working in 2005 not credible as it is inconsistent with the other evidence of record.  

As the Veteran was working up until 2007, the Board finds that there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU under 38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to TDIU prior to September 25, 2007, is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 100 percent for PTSD beginning September 25, 2007, is granted; but entitlement to a rating greater than 10 percent prior to September 25, 2007 is denied.  

Entitlement to TDIU prior to September 25, 2007, is denied.

The appeal for entitlement to TDIU from September 25, 2007, is moot.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


